Citation Nr: 0027445	
Decision Date: 10/17/00    Archive Date: 10/26/00

DOCKET NO.  98-11 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for an 
abscess of the groin.

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection of a low 
back disorder.

3.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
bilateral leg disorder.

4.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney



ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1985 to 
November 1986.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision of the North 
Little Rock, Arkansas Department of Veterans Affairs (VA) 
Regional Office.

The veteran requested and was scheduled for a hearing before 
a Member of the Board via videoconference in August 2000; 
however, the veteran failed to report to the hearing.


FINDINGS OF FACT

1.  Service connection for an abscess of the groin was last 
denied in an October 1988 Board decision.

2.  The additional evidence submitted since the October 1988 
Board decision is new, relevant, and directly relates to the 
issue at hand.
 
3.  The claim for service connection for an abscess of the 
groin is not well grounded. 

4.  Service connection for a back disorder was last denied in 
an October 1988 Board decision.

5.  The additional evidence submitted since the October 1988 
Board decision is new, relevant, and directly relates to the 
issue at hand.

6.  The claim for service connection for a low back disorder 
is not well grounded.

7.  Service connection for a bilateral leg disorder was last 
denied in an October 1988 Board decision.

8.  The additional evidence submitted since the October 1988 
Board decision is new, relevant, and directly relates to the 
issue at hand.

9.  The claim for service connection for a bilateral leg 
disorder is not well grounded.

10.  The veteran did not engage in combat.

11.  Competent medical evidence showing a nexus between the 
veteran's PTSD and his active service is not of record.

12.  The claim for service connection for PTSD is not well 
grounded.


CONCLUSIONS OF LAW

1.  The October 1988 decision denying service connection for 
an abscess of the groin is final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 20.302(a), 20.1103 (1999).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for an abscess of the groin is new and 
material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. § 3.156(a) (1999).

3.  The claim for service connection for an abscess of the 
groin is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

4.  The October 1988 decision denying service connection for 
a low back disorder is final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 20.302(a), 20.1103 (1999). 

5.  Evidence submitted to reopen the claim of entitlement to 
service connection for a low back disorder is new and 
material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. § 3.156(a) (1999)

6.  The claim for service connection for a low back disorder 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

7.  The October 1988 decision denying service connection for 
a bilateral leg disorder is final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 20.302(a), 20.1103 (1999). 

8.  Evidence submitted to reopen the claim of entitlement to 
service connection for a bilateral leg disorder is new and 
material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. § 3.156(a) (1999)

9.  The claim for service connection for a bilateral leg 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

10.  The claim for service connection for PTSD is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and material

Prior unappealed decisions of both the Board and the RO are 
final.  However, if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, VA 
shall reopen the claim and review the former disposition of 
the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  The 
Court has held that when determining whether the evidence is 
new and material, the VA must conduct a three-step test: 
first, the VA must determine whether new and material 
evidence has been presented under 38 C.F.R. § 3.156(a) in 
order to have a finally denied claim reopened under 
38 U.S.C.A. § 5108 (West 1991); second, if new and material 
evidence has been presented, immediately upon reopening the 
claim, the VA must determine whether, based upon all the 
evidence of record in support of the claim, presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the VA may evaluate the claim after ensuring that 
the duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.  Elkins v. West, 12 Vet. App. 209 (1999).

Under 3.156(a) (1999), new and material evidence is defined 
as evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.    

A.  Abscess of the groin

The Board denied service connection for chronic groin abscess 
in October 1988.  At that time, the evidence included the 
veteran's claim, service medical records, the veteran's 
statements, and VA medical evidence.  Service medical records 
show that the veteran was evaluated for cyst in the right 
suprapubic region during service.  At his discharge 
examination, the evaluation of the genitourinary system was 
normal.  At a June 1987 VA examination, the veteran reported 
occasional lumps in his groin area.  No furuncles or 
abscesses were found on examination.  The diagnoses included 
history compatible with recurring abscesses in groin and 
axillae.

In the October 1988 Board decision, the Board determined that 
although the veteran had a history of groin abscesses in 
service, there was no clinical evidence of a current 
diagnosis of groin abscess or clinical documentation 
establishing a chronic disorder attributable to service.  
That decision is final.
 
Evidence submitted or associated with the claims file since 
the October 1988 denial consists of VA medical records from 
January 1993 to June 1999, including a July 1996 VA 
dermatology examination and May 1998 VA Medical Center (VAMC) 
discharge summary, and the veteran's statements.  At the July 
1996 VA examination, the evaluation of the pelvic skin was 
unremarkable.  However, during a hospitalization from March 
to May 1998, it was noted that the veteran had a scrotal cyst 
that had been present for some time.  The diagnoses included 
scrotal cyst.

The first part of the test is for VA to determine if the 
veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a).  New and material evidence means 
evidence not previously submitted to agency decision makers 
that bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156 (1999).  See Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998).  When the case was previously denied, 
there was no showing of a current abscess of the groin.  Now, 
there is evidence of a scrotal cyst.  This evidence meets the 
definition of new and material evidence and must be 
considered to fairly decide the claim, thus, the claim is 
reopened.  38 U.S.C.A. § 5108 (West 1991). 

B.  Low back disorder

The Board denied service connection for a low back disorder 
in October 1988.  At that time, the evidence included the 
veteran's claim, service medical records, the veteran's 
statements, and VA medical evidence.  Service medical records 
reflect that the veteran was seen complaining of lower back 
pain.  The assessments included muscle strain and 
paravertebral muscle spasm.  At separation, evaluation of the 
spine was normal.  At a June 1987 VA examination, the veteran 
complained of back pain in the lumbar area.  On evaluation, 
there was no paravertebral muscle spasm and range of motion 
was normal.  X-rays of the back were unremarkable.  The 
diagnoses included no back disability found.  A December 1987 
VA medical record showed back pain secondary to a car 
accident.  At his January 1988 hearing, the veteran testified 
that he hurt his back in a car accident in December 1987.  In 
the October 1988 Board decision, the Board determined that 
although the veteran complained of back pain in service, 
there was no clinical evidence of a current chronic back 
disorder attributable to service.  That decision is final.
   
Evidence submitted or associated with the claims file since 
the October 1988 decision consists of VA medical records from 
January 1993 to June 1999 and the veteran's statements.  VA 
medical records from January 1993 to June 1999 show 
complaints of low back pain with diagnoses of low back pain, 
arthralgia, low back strain, and degenerative joint disease 
with chronic pain of the back.  

As noted previously, the first part of the test is for VA to 
determine if the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a).  New and material 
evidence means evidence not previously submitted to agency 
decision makers that bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (1999).  
See Hodge, 155 F.3d at 1363.  When the case was previously 
denied, there was no showing of a current low back 
disability.  Now, there is evidence of a low back disorder.  
This evidence meets the definition of new and material 
evidence and must be considered to fairly decide the claim, 
thus, the claim is reopened.  38 U.S.C.A. § 5108 (West 1991). 

C.  Bilateral leg disorder

The Board denied service connection for a bilateral leg 
disorder in October 1988.  At that time, the evidence 
included the veteran's claim, service medical records, the 
veteran's statements, and VA medical evidence.  Service 
medical records reflect that the veteran was seen complaining 
of bilateral shin splints.  The assessments included 
bilateral tibial stress reaction, shin splints, and resolving 
shin splints in both legs.  At separation, evaluation of the 
lower extremities was normal.  During a June 1987 VA 
examination, the veteran complained of lower leg pain from 
knees to the fee, usually after running, jumping, or 
prolonged standing.  On evaluation, there was no limitation 
of motion, tenderness, swelling, or abnormality of bony 
structures.  X-ray study of the legs revealed no definite 
bony abnormalities of the legs to include the knees and 
ankles.  The diagnoses included history of bilateral leg 
disorder, normal examination. 

Evidence submitted or associated with the claims file since 
the October 1988 denial consists of VA medical records from 
January 1993 to June 1999, and the veteran's statements.  VA 
medical records indicate that the veteran has occasionally 
complained of bilateral leg pain, knee, and foot pain.  
Diagnoses include possible gouty arthritis, arthralgia, and 
degenerative joint disease of the lower extremities.  

As noted previously, the first part of the test is for VA to 
determine if the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a).  New and material 
evidence means evidence not previously submitted to agency 
decision makers that bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (1999).  
See Hodge, 155 F.3d at 1363.  When the case was previously 
denied, there was no showing of a current bilateral leg 
disability.  Now, the record contains a diagnosis of a 
current bilateral leg disorder.  This evidence meets the 
definition of new and material evidence and must be 
considered to fairly decide the claim, thus, the claim is 
reopened.  38 U.S.C.A. § 5108 (West 1991). 

The second part of the test is that once new and material 
evidence has been presented and the case is reopened, the VA 
must determine whether, based upon all the evidence of record 
in support of the claim, presuming its credibility, the claim 
as reopened is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a).  As the Board has determined that the claims are 
reopened, the Board will now consider whether the veteran's 
claims are well grounded.


II.  Well grounded

A well grounded claim for service connection generally 
requires competent evidence of a current disability; proof as 
to incurrence or aggravation of a disease or injury in 
service, as provided by either lay or medical evidence, as 
the situation dictates; and competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 
F.3d 604 (Fed.Cir. 1996) (table); see also 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303 (1996); Layno v. Brown, 
6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  An injury during service may be verified by 
medical or lay witness statements; however, the presence of a 
current disability requires a medical diagnosis; and where an 
opinion is used to link the current disorder to a cause 
during service, a competent opinion of a medical professional 
is required.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  Alternatively, the nexus between service and the 
current disability can be satisfied by evidence of continuity 
of symptomatology and medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 
495 (1997).

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 1991).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  

The Board notes that the veteran is competent to report that 
on which he has personal knowledge, that is what comes to him 
through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, he cannot meet the burden imposed by 
section 5107(a) merely by presenting lay statements as to the 
existence of a disorder and a relationship between that 
disorder and service because there is no evidence that the 
veteran is competent to offer medical opinions.  Competent 
medical evidence is required.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Lay assertions of medical etiology or 
diagnosis cannot constitute evidence to render a claim well 
grounded under section 5107(a); if no cognizable evidence is 
submitted to support the claim, the claim cannot be well 
grounded.  Tirpak v. Derwinski, 2 Vet. App. 608, 611 (1992).  

A.  Abscess of groin

The medical record shows that veteran had abscesses of groin 
during service and that a scrotal cyst was diagnosed in 1998, 
several years after service.  However, there is no medical 
opinion providing a nexus between the veteran's current 
scrotal cyst and service.  Accordingly, one of the elements 
necessary to well ground the claim is not present.

Therefore, the Board concludes that the veteran's claim for 
service connection for abscesses of the groin is not well 
grounded.  Accordingly, the claim for service connection for 
abscesses of the groin is denied.  38 U.S.C.A. § 5107 (West 
1991).

B.  Low back

The medical record shows that veteran experienced low back 
symptoms in service and that a low back disability was 
diagnosed several years after service.  However, there is no 
medical opinion providing a nexus between the veteran's 
current low back disability and service.  Accordingly, one of 
the elements necessary to well ground the claim is not 
present.

Therefore, the Board concludes that the veteran's claim for 
service connection for a low back disorder is not well 
grounded.  Accordingly, the claim for service connection for 
a low back disorder is denied.  38 U.S.C.A. § 5107 (West 
1991).

C.  Bilateral leg disorder

The medical record shows that veteran was treated for shin 
splints/bilateral tibial stress reactions during service and 
that degenerative joint disease of the lower extremities was 
diagnosed in May 1998, several years after service.  However, 
there is no medical opinion providing a nexus between the 
veteran's current bilateral leg disorder to include 
degenerative joint disease of the lower extremities and 
service.  Accordingly, one of the elements necessary to well 
ground the claim is not present.

Therefore, the Board concludes that the veteran's claim for 
service connection for bilateral leg disorder is not well 
grounded.  Accordingly, the claim for service connection for 
a bilateral leg disorder is denied.  38 U.S.C.A. § 5107 (West 
1991).

D.  PTSD

The veteran has contended that he has PTSD as the result of 
non-combat stressors experienced during his service.  
According to the veteran, his stressors include witnessing a 
fellow serviceman fall down a hill into a lake and drown 
during training at Fort Sill in March 1985, witnessing a 
sergeant experiencing shell shock, and surviving a truck 
accident in which other service members were killed.

Service medical records show that the veteran was diagnosed 
with an adjustment disorder with work inhibition manifested 
by inability to perform military duties and immature 
personality disorder.  Service medical records do not show 
that the veteran was treated for any injuries following a 
truck accident.

A May 1998 VAMC discharge summary reveals that the veteran 
was hospitalized from March to May 1998 and diagnosed with 
PTSD.  The discharge summary noted that the veteran was 
initially seen in December 1997 with psychotic depressive 
symptoms.  The veteran complained of auditory hallucinations 
telling him to do things, that he came close to hurting 
himself in September, and that people and television 
characters were watching him.  It was noted that sad mood, 
social isolation, intrusive thoughts, decreased energy level, 
and sleep disturbances were prominent.  The diagnoses 
included PTSD and major depressive disorder with psychotic 
symptoms.  VA medical records from May 1998 to June 1999 show 
continuing outpatient treatment for PTSD.

A well grounded claim for service connection for PTSD 
requires (1) medical evidence establishing a clear diagnosis 
of the condition; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1999); see Cohen v. Brown, 10 Vet. App. 
at 136-7.

Here, the veteran claimed that one of his stressors was 
witnessing a fellow service member drown in the spring 1985 
at Fort Sill.  The Board notes that there is a list of 
service member deaths during 1985 on a January 1998 letter 
from the veteran's attorney.  There is a notation that one 
serviceman was a drowning victim and that this occurred in 
April 1985.  In any event, the veteran's account of the 
alleged stressors is presumed to be credible for the limited 
purpose of determining whether the claim is well grounded.  
King v. Brown, 5 Vet.App. 19l, 21 (1993).  

Additionally, there is a medical diagnosis of PTSD; however, 
the physician did not set forth the stressors for such 
diagnoses as required by DSM IV.  Although the veteran has 
stated that he has PTSD that is due to service, his 
statements cannot serve to provide the necessary nexus to 
well ground the claim because he is not competent to make 
such an allegation.  Caluza, 7 Vet. App. at 507; see also 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995); Edenfield v. 
Brown, 8 Vet. App. 384 (1995); Grottveit, 5 Vet. App. at 93.  
He cannot meet the burden imposed by section 5107(a) merely 
by presenting his lay statements as to the existence of a 
disorder and a relationship between that disorder and his 
service because lay persons are not competent to offer 
medical opinions.  Espiritu, 2 Vet. App. 492.  The Court has 
held that where the issue involves medical causation, 
competent medical evidence which indicates that the claim is 
plausible or possible is required to set forth a well 
grounded claim.  Grottveit, 5 Vet. App. at 93.  In the 
instant case, there is no competent medical evidence linking 
the veteran's diagnosis of PTSD to his active military 
service.  Accordingly, the Board concludes that this claim 
for service connection for PTSD is not well grounded and 
thus, is denied.

The Board acknowledges that it has decided some of the issues 
on appeal on a different basis than did the RO.  When the 
Board addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
veteran has been given adequate notice and opportunity to 
respond and, if not, whether the veteran will be prejudiced 
thereby.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board concludes that the veteran has not been prejudiced by 
the decisions herein.


ORDER

Service connection for an abscess of the groin is denied.  
Service connection for a low back disorder is denied.  
Service connection for a bilateral leg disorder is denied.  
Service connection for PTSD is denied.



		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals



 

